MEMORANDUM **
Estuardo Antonio Rodriguez-Avila, a native and citizen of Guatemala, petitions pro se for review from a decision of the Board of Immigration Appeals (BIA), which denied as untimely his motion to reconsider the denial of a motion to reopen. The regulations provide that motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision. See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioner’s motion to reconsider, filed on February 22, 2006, more than 30 days after the BIA’s March 21, 2005 decision. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
We lack jurisdiction to review the BIA’s March 21, 2005 order denying Avila’s motion to reopen because he failed to timely petition this court for review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.